ORDER
Appellant Mark Reynolds appeals, pro se, the trial court’s grant of summary judgment in favor of respondents Brian Conley and SSM Regional Health Services, d/b/a St. Mary’s Pediatrics, regarding Reynolds’ claims of defamation and “false fight” invasion of privacy. We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The circuit court’s judgment is affirmed in accordance with Rule 84.16(b).